Citation Nr: 0701560	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  04-30 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss. 

2.  Entitlement to an initial compensable rating for right 
ear hearing loss.

3.  Entitlement to an initial compensable rating for tension 
headaches.

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine. 

5.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral pain syndrome with degenerative joint 
disease of the right knee. 

6.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right shoulder. 
 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1976 to June 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision.  


FINDINGS OF FACT

1.  The veteran does not have left ear hearing loss related 
to service. 

2.  The veteran has Level I hearing loss in the right ear.

3.  The veteran's tension headaches have not been manifested 
by characteristic prostrating attacks averaging one episode 
in 2 months over the last several months.

4.  The veteran's degenerative disc disease of the lumbar 
spine has been manifested by no more than slight limitation 
of motion and has not been manifested by either  ankylosis or 
incapacitating episodes.  

5.  The veteran's patellofemoral pain syndrome with 
degenerative joint disease of the right knee has not resulted 
in limitation of motion. 

6.  The veteran's degenerative joint disease of the right 
shoulder has not been manifested by dislocation of the 
clavicle or scapula, or nonunion of the clavicle or scapula 
with loose movement. 
  

CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.385 (2006).    

2.  The criteria for an initial compensable rating for right 
ear hearing loss have not been met.  38 U.S.C.A. §§ 3.321, 
5107 (West 2002); 38 C.F.R. § 4.85 (2006).  

3.  The criteria for an initial compensable rating for 
tension headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, 
Diagnostic Code (DC) 8100 (2006).     

4.  The criteria for an initial rating in excess of 10 
percent for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.40, 4.45, 4.71a, DC 
5003, 5292, 5293, 5295, (2002), 5237, 5242, 5243 (2006).

5.  The criteria for an initial rating in excess of 10 
percent for patellofemoral pain syndrome with degenerative 
joint disease of the right knee have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, DC 5003, 5010, 5024, 5256, 
5257, 5258, 5260, 5261, 5262, 5263,  (2006).     

6.  The criteria for an initial rating in excess of 10 
percent for degenerative joint disease of the right shoulder 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5003, 
5203 (2006).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a June 2005 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, that 
he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf, and to submit any evidence in his possession 
pertaining to his claims.  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains VA and private medical records.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate his claims.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claims.

In light of the Board's denial of the appellant's claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Analysis

1.  Service connection for a left ear hearing loss

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

VA afforded the veteran an audiological examination in 
February 2003.  The following left ear pure tone thresholds, 
in decibels, were noted:





HERTZ



500
1000
2000
3000
4000
LEFT
15
25
10
25
25

Word recognition was 100 percent in the left ear and the 
diagnosis was normal hearing in the left ear.  

VA afforded the veteran another audiological examination in 
February 2005.  The following left ear pure tone thresholds, 
in decibels, were noted:





HERTZ



500
1000
2000
3000
4000
LEFT
10
20
10
10
20

Word recognition was 100 percent.  The diagnosis was normal 
hearing in the left ear.  

The evidence shows the veteran does not have a current left 
hearing disability for VA compensation purposes.  Congress 
has specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, service connection for left ear hearing 
loss is not warranted.

While the veteran has suggested that he currently has left 
ear hearing loss as a result of service, as a lay person, he 
is not competent to give a medical opinion on the diagnosis 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 
The preponderance of the evidence is against a finding that 
the veteran has a left ear hearing loss related to service; 
there is no doubt to be resolved; and service connection for 
a left ear hearing loss is not warranted.

2.  Entitlement to an initial compensable rating for hearing 
loss of the right ear

Since the initial grant of service connection, the veteran's 
hearing loss of the right ear has been assigned a non-
compensable rating.  In an appeal of an initial rating, 
consideration must be given to "staged" ratings, i.e., 
disability ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board will thus consider entitlement to "staged ratings" 
in this case.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average puretone threshold (derived from the sum of the 
1000, 2000, 3000, and 4000-Hertz thresholds divided by four) 
with the ability to discriminate speech, providing a Roman 
numeral to represent the correlation.  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII is used to determine the disability rating 
based on the relationship between the values for each ear 
derived from Table VI.  See 38 C.F.R. § 4.85.  The assignment 
of a rating for hearing loss is achieved by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Where the impaired hearing is only service-connected 
for one ear, the non-service-connected ear is assigned a 
numeric designation Level of "I".  See 38 C.F.R. § 4.85(f).  

VA afforded the veteran an audiological examination in 
February 2003.  The following pure tone thresholds, in 
decibels, were recorded:




HERTZ




1000
2000
3000
4000
RIGHT

25
15
35
40

The average pure tone threshold for the right ear was 29 
decibels and speech discrimination was 100 percent in the 
right ear. 

VA afforded the veteran another audiological examination in 
February 2005.  The following pure tone thresholds, in 
decibels, were recorded:




HERTZ




1000
2000
3000
4000
RIGHT

20
10
30
40

The average pure tone threshold for the right ear was 25 
decibels and speech discrimination was 100 percent in the 
right ear. 

By intersecting the average pure tone decibel loss falling 
between 0 and 41 with the percent of discrimination from 92 
and 100, the resulting numeric designation from Table VI for 
the right ear is I for both the February 2003 and February 
2005 audiological examinations.  Table VII must then be 
consulted for assignment of a percentage evaluation and 
assignment of a diagnostic code.  With a numeric designation 
of I for the right ear and I for the left ear (as the non-
service connected ear), the point of intersection on Table 
VII requires assignment of a non-compensable percent rating 
under DC 6100.  See 38 C.F.R. § 4.85(h).

Although the veteran unquestionably has a right ear hearing 
loss, it is simply not to a degree that warrants 
compensation.  The RO, in assigning an initial non-
compensable rating, has applied the rating schedule 
accurately and there is no basis for assignment of a higher 
evaluation.  

The preponderance of the evidence is against the claim for a 
higher rating; there is no doubt to be resolved; and an 
initial compensable rating for a right ear hearing loss is 
not warranted.

3.  Entitlement to an initial compensable rating for tension 
headaches

Since the initial grant of service connection, the veteran's 
tension headaches have been assigned a non-compensable 
rating.  In an appeal of an initial rating, consideration 
must be given to "staged" ratings, i.e., disability ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" in this case.

The veteran's tension headaches have been rated under DC 
8199-8100.  DC 8199 represents an unlisted disability 
requiring rating by analogy to one of the disorders listed 
under 38 C.F.R. § 4.124a.  See 38 C.F.R. § 4.27.  The 
veteran's tension headaches are analogous to migraine 
headaches.  Under the rating criteria for migraines, those 
with characteristic prostrating attacks averaging one episode 
in 2 months over the last several months warrant the 
assignment of a 10 percent evaluation.  38 C.F.R. § 4.124a, 
DC 8100.  

A March 2003 general examination report noted that the 
veteran had tension headaches four to five times a week.  The 
sharp headaches started in the left temple area and migrated 
to the entire head.  He treated the headaches with Tylenol 
which subsided within two to three hours thereafter.      

VA afforded the veteran a neurological disorders examination 
in March 2005.  The examination report noted that the veteran 
had daily headaches 2-5 times a day.  The headaches were 
described as "a traveling brief sharp pain" beginning on 
either eye and traveling backwards above the ear to the 
occipital area.  The veteran indicated that the headaches 
were mild to moderate, lasting a couple of seconds, and ended 
quickly by squinting.  He further stated that there were no 
precipitating or aggravating factors and they occur whether 
he was relaxing or active.  The report noted there was no 
photophobia, visual abnormalities, weakness, fatigue, or  
functional loss.  The diagnosis was brief vascular headaches.     

While the veteran has reported daily headaches, they resolved 
quickly and he has been able to manage them.  In any case, 
there is no evidence of characteristic prostrating attacks 
averaging one episode in 2 months over the last several 
months so as to warrant the assignment of a 10 percent 
evaluation.  38 C.F.R. 
§ 4.124a, DC 8100.

The preponderance of the evidence is against the claim for a 
higher rating; there is no doubt to be resolved; and an 
initial compensable rating for tension headaches is not 
warranted.

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine

Since the initial grant of service connection, the veteran's 
degenerative disc disease of the lumbar spine has been 
assigned a 10 percent rating.  In an appeal of an initial 
rating, consideration must be given to "staged" ratings, 
i.e., disability ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board will thus consider entitlement to "staged 
ratings" in this case.

The regulations for rating disabilities of the spine were 
twice revised, effective September 23, 2002; and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51454 (Aug. 27, 2003).  Where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

a. Prior rating criteria

The veteran's spine disability includes degenerative disc 
disease of the lumbar spine.  Degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joints involved.  38 C.F.R. § 4.71a, DC 5003 
(2002).

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, 
Plate V. (Although this designation of normal range of motion 
was included as part of the revised rating criteria, it is 
used here for guidance purposes).

Prior to September 26, 2003, a 10 percent rating is assigned 
for "slight" limitation of motion of the lumbar spine and a 
20 percent rating is assigned for "moderate" limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.72, DC 5292 
(2002).  The words "slight," and "moderate" used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6. 

VA afforded the veteran an examination in March 2003; the 
report noted flexion was zero to 90 degrees, extension was 
zero to 30 degrees, lateral flexion was zero to 35 degrees 
bilaterally, and lateral rotation was to 30 degrees 
bilaterally.  Another examination report dated in March 2005 
noted flexion was zero to 90 degrees, extension was zero to 
30 degrees, lateral flexion was zero to 30 degrees 
bilaterally, and lateral rotation was to 30 degrees 
bilaterally.  The limitation of motion reflected in both the 
March 2003 and March 2005 examination constitutes no more 
than "slight" limitation of motion.    

A rating of 20 percent was warranted for moderate 
intervertebral disc syndrome, with recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002).  The 
March 2005 VA examination report noted that the criteria 
relating to incapacitating episodes due to intervertebral 
disc syndrome was not applicable.  

A 20 percent rating under the prior criteria for lumbosacral 
strain contemplated muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  38 C.F.R. § 4.71a, DC 5295 (2002).  The March 2005 
examination report noted that there was no evidence of 
painful motion, spasm, weakness, or tenderness.  As the 
evidence has not shown that the requirements of the 20 
percent rating criteria set forth above have been met or 
nearly approximated, a higher rating under this code is 
unwarranted.

Higher ratings under the prior rating criteria of DCs 5285, 
5286, 5287, 5288, 5289 are not warranted because no evidence 
has been presented of ankylosis of the lumbar spine or 
residuals of fracture of vertebra.  38 C.F.R. § 4.71a, DCs 
5285, 5286, 5287, 5288, 5289 (2002).  

b. Revised rating criteria

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A rating of 20 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  See infra.  Here, 
there is no evidence of incapacitating episodes.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5243 (intervertebral disc syndrome).  See 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, DCs 5237, 5242, 5243.

As to orthopedic manifestations, under the "General Rating 
Formula for Diseases and Injuries of the Spine," a 20 percent 
rating is available for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees,  or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. As indicated above, the 
March 2005 VA examination report noted flexion was zero to 90 
degrees and the combined range of motion exceeded 120 
degrees; there was also no muscle spasm, guarding, or spinal 
abnormality.  Therefore, a higher rating under this code is 
not warranted.     

As to the "incapacitating episodes" track, an "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  If 
intervertebral disc syndrome is present in more than one 
spinal segment - provided that the effects in each spinal 
segment are clearly distinct - each segment should be 
evaluated based on chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. 
§ 4.71a, DC 5243. 

A 20 percent rating is assigned when the total duration of 
incapacitating episodes is at least two weeks but less than 
four weeks during the previous 12 months.  38 C.F.R. § 4.71a, 
DC 5243.  Here, there is no evidence of incapacitating 
episodes.  Therefore, a higher rating for "incapacitating 
episodes" is not warranted.

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  In this case, there is no 
evidence of any neurological abnormalities; the March 2005 VA 
examination report noted that neurological examination of the 
veteran showed normal results.  Accordingly, a separate 
evaluation for neurological abnormalities is not warranted.     

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45 provide 
for consideration of a functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any 
such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40.

Although the veteran has complained of low back pain, he has 
displayed significant range of motion of the lumbosacral 
spine.  The 10 percent rating assigned (which contemplates 
mild limitation of motion) adequately compensates for any 
potential functional loss due to pain on use or during flare 
ups, or due to weakness, fatigability, or incoordination.  
While the March 2005 VA examination noted mild discomfort 
during flexion, there was no painful motion and there was no 
decrease in rang of motion or joint function after repetitive 
moments unless resistance was involved.  The examiner also 
noted that there was no painful motion, spasm, weakness, or 
tenderness.  Additional compensation under 38 C.F.R. §§ 4.40, 
4.45 is simply not warranted.


The preponderance of the evidence is against the claim for a 
higher rating; there is no doubt to be resolved; and a higher 
initial rating for degenerative disc disease of the lumbar 
spine is not warranted.

5.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral pain syndrome with degenerative joint 
disease of the right knee

Since the initial grant of service connection, the veteran's 
right knee disability has been assigned a 10 percent rating.  
In an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" in this case.

The veteran's right knee disability has been rated under 38 
C.F.R. § 4.71a, DC 5024, for tenosynovitis.  

With respect to the applicable criteria, DC 5024 evaluates 
disabilities characterized by tenosynovitis.  A note under DC 
5024 specifies that the diseases evaluated under DCs 5013 
through 5024 (except gout) will be rated on limitation of 
motion of the affected parts, as arthritis, degenerative.  
See 38 C.F.R. § 4.71a, DC 5024. Degenerative arthritis is 
evaluated under DC 5003, which provides that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensably disabling under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 20 percent evaluation is granted 
where x-ray evidence shows involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  
However, the 20 percent rating based on X- ray findings, 
above, will not be utilized in rating conditions listed under 
DC 5013 to 5024, inclusive.  See C.F.R. § 4.71a, DC 5003, 
Note (2).

A March 2003 VA examination report noted that there was no 
ankylosis present in the knees.  Range of motion was not 
affected by habitus or other factors; the examiner indicated 
that decreased range of motion was experienced throughout the 
day without exacerbations.  It was further noted that range 
of motion may be limited with exacerbations combined with 
factors such as pain, fatigue, lack of endurance.  Flexion 
was 140 degrees bilaterally with pain.  

VA afforded the veteran a joints examination in March 2005 at 
which the veteran indicated that after he got intraarticular 
shots in his right knee, it felt okay.  The right knee no 
longer bothers him, though on occasion he may have a painful 
pop when he tries to squat so he kneels rather than 
squatting.  He has no additional limitation of motion of 
functional impairment during flare-ups.  The examiner noted 
that the veteran's right knee did not display stiffness, 
weakness, swelling, instability, giving way, locking, 
fatigability, or lack of endurance.  Additionally, while 
there was moderate tenderness when putting pressure on the 
patella during flexion with some grinding sounds underneath, 
there was no painful motion, swelling or weakness.  The right 
knee was noted to be stable and McMurray, Lachman, and drawer 
signs were negative.  Range of motion was noted to be normal.  

The evidence of record does not establish that the veteran's 
right knee disability has resulted in limitation of motion as 
there is no evidence of swelling, muscle spasm, or painful 
motion.  See 38 C.F.R. § 4.71a, DC 5003.  There is no 
indication that any other joint but the knee is involved.  
While the veteran reported an occasional painful pop, there 
is no evidence of incapacitating episodes as he indicated 
that he simply changed his knee position.   

The Board has also considered the disability under all 
potentially appropriate diagnostic codes.  However, the 
veteran has never demonstrated or been diagnosed with 
ankylosis of the right knee, dislocated semilunar cartilage, 
impairment of the tibia and fibula, or genu recurvatum 
(hyperextended knee).  Therefore, 38 C.F.R. 
§ 4.71a, DCs 5256, 5258, 5262, and 5263 are not for 
application.  The Board has also considered DCs 5260 and 
5261, which provide the criteria for limitation of flexion 
and extension, respectively.  However, DCs 5260 and 5261 are 
not for application in this case because there is no evidence 
of limitation of flexion or extension.  Likewise, DC 5257, 
for recurrent subluxation or lateral instability of the knee, 
is not for application because the March 2005 VA examination 
report noted no instability in the veteran's right knee.

The Board has also considered whether an additional rating 
should be given for functional loss due to pain under 38 
C.F.R. § 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  It is 
necessary to consider these regulatory provisions in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

There is no evidence of functional  loss due to pain or 
functional loss due to weakness, fatigability, incoordination 
or pain on movement.  In fact, the March 2005 VA examination 
report noted that the veteran had no decrease in range of 
motion or joint function on repetitive movements of during 
flare-ups; the flare up at that time was painful popping 
occasionally on squatting.  

The preponderance of the evidence is against the claim for a 
higher rating; there is no doubt to be resolved; and a higher 
initial rating for patellofemoral pain syndrome with 
degenerative joint disease of the right knee is not 
warranted.

6.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right shoulder

Since the initial grant of service connection, the veteran's 
right shoulder disability has been assigned a 10 percent 
rating.  In an appeal of an initial rating, consideration 
must be given to "staged" ratings, i.e., disability ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" in this case.

The veteran's right shoulder disability has been rated under 
DC 5010- 5203 for impairment of the clavicle or scapula.  
Under DC 5010, arthritis, due to trauma, substantiated by x-
ray findings is rated as degenerative arthritis under DC 
5003.  38 C.F.R. § 4.71a, DC 5010.

Under DC 5203, a 20 percent rating is warranted for 
dislocation of the clavicle or scapula or nonunion of the 
clavicle or scapula, with loose movement.  38 C.F.R. 
§ 4.71a, DC 5203.  These evaluations are the same for either 
the major or minor arm.  Id.  DC 5203 also provides that 
impairment of the clavicle or scapula can be alternatively 
rated on impairment of function of the contiguous joint.  See 
Id. 

The March 2005 VA examination report noted that the veteran 
complained of mild constant ache in the right shoulder with 
an intensity of 3 out of 10 at all times.  The veteran 
indicted that the pain increased on abduction beginning at 
160 degrees increasing to 180 degrees and the pain reached a 
level of 5 to 6 in the scale of pain  from to 10.  There was 
no stiffness, weakness, swelling, instability, or locking, 
but there was some fatigability and decreased endurance on 
repetitive movements of steady overhead activities.  The pain 
was usually brief, when the activity stopped it would subside 
gradually and he found good results by using Tylenol twice a 
day.    

On physical examination, the veteran had normal range of 
motion in the right shoulder.  Also, while there was mild 
tenderness over the distal aspect of the clavicle, there was 
no edema, effusion, instability, weakness, or abnormal 
movement.  There was some guarding of movement from 150 
degrees to 180 degrees during abduction.  

The Board has also considered whether an additional rating 
should be given for functional loss due to pain under 38 
C.F.R. § 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  It is 
necessary to consider these regulatory provisions in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

There is no evidence of functional  loss due to pain or 
functional loss due to weakness, fatigability, incoordination 
or pain on movement.  While the March 2005 VA examiner noted 
that the veteran had decreased joint function for repetitive 
movement or steady overhead movements due to pain and 
fatigue, the veteran also indicated at the examination that 
he had no additional limitation of motion or functional 
impairment as he knew when to stop the activity.  

There is no indication of dislocation of the clavicle or 
scapula, or nonunion of the clavicle or scapula, with loose 
movement.  38 C.F.R. § 4.71a, DC 5203.  

The preponderance of the evidence is against the claim for a 
higher rating; there is no doubt to be resolved; and a higher 
initial rating for degenerative joint disease of the right 
shoulder is not warranted.

7.  Extraschedular consideration

Finally, the veteran has not been hospitalized for his 
disabilities and no evidence suggests that his disabilities 
prevent him from working.  The March 2005 VA examination 
report indicated that despite the veteran's various 
disabilities, he is able to perform his usual daily 
activities.  In any case, the existing schedular rating is 
already based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. 
§ 3.321 (b)(1).









ORDER

Service connection for left ear hearing loss is denied. 

An initial compensable rating for hearing loss of the right 
ear is denied.

An initial rating in excess of 10 percent for degenerative 
disc disease of the lumbar spine is denied. 

An initial rating in excess of 10 percent for patellofemoral 
pain syndrome with degenerative joint disease of the right 
knee is denied. 

An initial rating in excess of 10 percent for degenerative 
joint disease of the right shoulder is denied. 

An initial compensable rating for tension headaches is 
denied.







____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


